DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 12, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, Jr. et al. (Pub No. US 2009/0146003 A1) in view of Leon et al. (US Patent No. 9,776,730 B1) & Nakasato et al. (US Patent No. 6,474,945 B1).  
Regarding claim 1
	Sheahan teaches an autopilot system, (See paragraphs 0021-0022) comprising: a flight control surface (See figures 1A-6, ref # 102) of an aircraft: (See figure 1B, ref # 150) an airfoil (See figures 1A-6, ref # 104) having a leading edge that is hingedly secured to a trailing edge or the flight control surface; (See figures 1A-6, ref # 102) a servomotor (See figures 1A-6, ref # 108) including functionality for moving a position of the airfoil; (See figures 1A-6, ref # 104) and a controller (See paragraph 0028 & figures 1A-6, ref # 118) that is communicatively linked to the servomotor; (See figures 1A-6, ref # 108) wherein movement of the airfoil (See figures 1A-6, ref # 104) during flight results in a movement of the flight control surface (See figures 1A-6, ref # 102) and a change to an orientation of the aircraft (See figure 1B, ref # 150) during flight.  (See paragraph 0004)  
	Sheahan does not teach said controller including a transceiver for communicating wirelessly with an external device.  
	However, Leon teaches wherein said controller (See figure 3, ref # 30) including a transceiver (See figure 3, ref # 34) for communicating wirelessly with an external device.  (See column 5, lines 13-19, column 6, lines 15-24, & figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a controller including a transceiver for communicating wirelessly with an external device as taught by Leon in the aircraft of Sheahan, so as to remotely control an operation of the aircraft.  
	A modified Sheahan does not teach a mounting plate that is configured to engage a flight control surface of an aircraft; an airfoil having a leading edge that is hingedly secured to a trailing edge of the mounting plate; a main body that is positioned along the mounting plate; a servomotor that is positioned on the main body.  
	However, Nakasato teaches a mounting plate (See figures 1-5A, ref # 10-13) that is configured to engage a control surface; (See figures 1-5A, ref # 1) an airfoil (See figures 1-5A, ref # 2) having a leading edge that is hingedly (See figures 3B, 4A, & 4B) secured to a trailing edge of the mounting plate; (See figures 1-5A, ref # 10-13) a main body (See figures 1-5A, ref # 4) that is positioned along the mounting plate; (See figures 1-5A, ref # 10-13) a servomotor (See figure 9, ref # 5) that is positioned on the main body.  (See figures 1-5A & 9, ref # 4)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a mounting plate that is configured to engage a flight control surface of an aircraft; an airfoil having a leading edge that is hingedly secured to a trailing edge of the mounting plate; a main body that is positioned along the mounting plate; a servomotor that is positioned on the main body as taught by Nakasato in the modified aircraft of Sheahan, so as to connect the airfoil to the flight control surface.  

Regarding claim 2
	Sheahan teaches wherein the controller (See paragraph 0028 & figures 1A-6, ref # 118) includes functionality for instructing the servomotor (See figures 1A-6, ref # 108) to move the position of the airfoil (See figures 1A-6, ref # 104) based upon the instruction.  (See paragraphs 0021-0022)  
	Sheahan does not teach the controller includes functionality for receiving a wireless instruction from the external device.  
	However, Leon teaches wherein the controller (See column 5, lines 13-19 & figure 3, ref # 30) includes functionality for receiving (See figure 3, ref # 34) a wireless instruction from the external device.  (See column 6, lines 15-24 & figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a controller includes functionality for receiving a wireless instruction from the external device as taught by Leon in the aircraft of Sheahan, so as to remotely control an operation of the aircraft.  

Regarding claims 3 & 4
	Sheahan teaches a flight control surface (See figures 1A-6, ref # 102) of an aircraft.  (See figure 1B, ref # 150)  
	Sheahan does not teach wherein the mounting plate is removably secured onto the surface by a connector or wherein the mounting plate is permanently secured onto the surface by a connector.  
	However, Nakasato teaches wherein the mounting plate (See figures 1-5A, ref # 10-13) is secured onto the surface by a connector.  (While not mentioning the connector, something must be connecting the two parts)  
	Further, the mounting plate would either be removably or permanently secured to the surface.  Since there are a limited number of predictable finite solutions with a reasonable expectation of success, it would be obvious to have the mounting plate removably or permanently secured to the surface, so as to attach the mounting plate to the surface.  (See MPEP 2144.05 II B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a mounting plate is removably or permanently secured onto the surface by a connector as taught by Nakasato in the modified aircraft of Sheahan, since there are a limited number of predictable finite solutions with a reasonable expectation of success.  

Regarding claim 5
	Sheahan teaches wherein an upward movement of the airfoil during flight causes a downward movement of the control surface, and a lifting force onto a wing of the aircraft.  (See paragraphs 0004, 0021-0022, & 0026-0027)  

Regarding claim 6
	Sheahan teaches wherein a downward movement of the airfoil during flight causes an upward movement of the control surface, and a downward force onto a wing of the aircraft.  (See paragraphs 0004, 0021-0022, & 0026-0027)  

Regarding claim 8
	Sheahan does not teach further comprising: an elongated bracket having a first end that is connected to the airfoil.  
	However, Nakasato teaches further comprising: an elongated bracket (See figures 1-5A, ref # 3) having a first end that is connected to the airfoil.  (See figures 1-5A, ref # 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an elongated bracket having a first end that is connected to the airfoil as taught by Nakasato in the modified aircraft of Sheahan, so as to attach the mounting plate to the flight control surface.  

Regarding claim 12
	Sheahan does not teach the controller further comprises; a memory; a user interface; and a processor, wherein the processor is in communication with each of the transceiver, the memory, and the user interface.  
	However, Leon teaches wherein the controller (See figure 3, ref # 30) further comprises; a memory; (See figure 3, ref # 32) a user interface; (See figure 3, ref # 35) and a processor, (See figure 3, ref # 31) wherein the processor (See figure 3, ref # 31) is in communication with each of the transceiver, (See figure 3, ref # 34) the memory, (See figure 3, ref # 32) and the user interface.  (See column 5, lines 13-19, 31-38, 60-64, column 6, lines 15-24, & figure 3, ref # 35)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a controller further comprises; a memory; a user interface; and a processor, wherein the processor is in communication with each of the transceiver, the memory, and the user interface as taught by Leon in the modified aircraft of Sheahan, so as to remotely control an operation of the aircraft.  

Regarding claim 13
	Sheahan does not teach the memory is encoded with instructions for pairing the transceiver to the external device.  
	However, Leon teaches wherein the memory (See figure 3, ref # 32) is encoded with instructions (See column 5, lines 31-38 & 60-64) for pairing the transceiver (See figure 3, ref # 34) to the external device.  (See column 6, lines 15-24)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a memory is encoded with instructions for pairing the transceiver to the external device as taught by Leon in the modified aircraft of Sheahan, so as to remotely control an operation of the aircraft.  

Allowable Subject Matter
Claims 7 & 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein the main body includes a hollow interior space and extends outward from a bottom surface of the mounting plate” in combination with the remaining claim elements as set forth in claim 7.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “wherein the servomotor is connected to a middle section of the elongated bracket by a rod” in combination with the remaining claim elements as set forth in claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Leon et al. (Pub No. US 2018/0301039 A1) discloses wherein the controller includes functionality for receiving a wireless instruction from the external device; wherein the controller further comprises; a memory; a user interface; and a processor, wherein the processor is in communication with each of the transceiver, the memory, and the user interface; and wherein the memory is encoded with instructions for pairing the transceiver to the external device.  The reference Rogers et al. (US Patent No. 4,479,620) discloses an aircraft, a wing, a flight control surface, a mounting plate, an airfoil/tab hingedly secured, a main body, and an actuator.  The reference Bowman et al. (Pub No. US 2017/0301155 A1) discloses an aircraft, a wing, a flight control surface, an airfoil/tab, a controller, a memory, a processor, and a user interface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647